UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-5024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE ISRAEL GOMEZ-ORTIZ, a/k/a Jose Rene Sanchez, a/k/a Jose
Israel Ortiz-Gomez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:12-cr-00214-D-1)


Submitted:   June 20, 2013                    Decided:   July 2, 2013


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose Israel Gomez-Ortiz (a native and citizen of El

Salvador)     pled    guilty,     without        a    written       plea    agreement,        to

illegally      reentering        the    United          States       subsequent         to     a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a),      (b)    (2006).         At    sentencing,            the    district      court

applied   a    16-level     enhancement,             pursuant       to    U.S.   Sentencing

Guidelines     Manual    (“USSG”)       §    2L1.2(b)(1)(A)(i),              based     on    two

prior    California      state    convictions           for     possession        of     crack

cocaine   for    sale—an     aggravated           felony. *          Gomez-Ortiz’        total

offense level, after a three-level reduction for acceptance of

responsibility, was 21.           With a criminal history category of V,

Gomez-Ortiz’     advisory    Guidelines              range    was    70    to    87    months’

imprisonment.         After hearing defense counsel’s arguments for a

below-Guidelines       sentence,       the       district     court        imposed     an    84-

month sentence.        Gomez-Ortiz noted a timely appeal.

              We review a sentence for reasonableness under an abuse

of discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007).        This     review    requires            consideration         of    both       the

procedural and substantive reasonableness of a sentence.                                    Id.;


     *
       Section 2L1.2(b)(1)(A)(i) provides for a 16-level increase
if a defendant illegally reenters the United States after being
convicted of a felony drug trafficking offense, for which he
received at least thirteen months’ imprisonment.



                                             2
see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

the    defendant’s    Guidelines      range,     treated      the    Guidelines     as

advisory, considered the 18 U.S.C. § 3553(a) (2006), factors,

analyzed     any     arguments        presented       by      the    parties,      and

sufficiently explained the selected sentence.                   Gall, 552 U.S. at

51.      A    sentence      imposed     within    the      properly       calculated

Guidelines range is presumed reasonable by this court.                           United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010),

cert. denied, 131 S. Ct. 3078 (June 27, 2011).

             Gomez-Ortiz concedes that the district court committed

no procedural error.         His sole claim on appeal is that the 16-

level enhancement is substantively unreasonable.                      However, this

Court has rejected the policy challenge advanced by Gomez-Ortiz.

See United States v. Rivera-Santana, 668 F.3d 95, 101-102 (4th

Cir.    2012).       This    Court      has    also     rejected        claims    that

application of the 16-level enhancement results in impermissible

double-counting.       See United States v. Crawford, 18 F.3d 1173,

1178-79 (4th Cir. 1994).

             Therefore,     we   affirm       Gomez-Ortiz’          sentence.       We

dispense     with    oral    argument     because       the     facts     and    legal




                                         3
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4